Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 19, 1976, which modified and affirmed an initial determination of the Industrial Commissioner ruling claimant ineligible for benefits on the ground he was not totally unemployed and charging him with an overpayment on the ground he willfully made false statements to obtain benefits. The issues raised on this appeal concern factual determinations by the board. If there is substantial evidence to support those determinations, they must be affirmed (Matter of Petrinec [Levine], 42 AD2d 1022; Matter of Bailey [Catherwood], 18 AD2d 727; Labor Law, § 623). We have examined the record and found such evidence. Decision affirmed, without costs. Kane, Mahoney, Main, Larkin and Herlihy, JJ., concur.